Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
It is noted, however, that the German Application “10 2018 108 991.0” filed on Apr 16, 2018 is largely unrelated to the claimed subject matter in the present invention.  In particular, the German Application “10 2018 108 991.0” filed on Apr 16, 2018 relates mainly on how to assemble a piece of furniture such as how to use fasteners on load-bearing elements.
In contrast, the claims the in the present invention related to performing an acquisition of a room using a 3D scanner and defining grid points for a virtual arrangement of functional elements on the grid.  The German Application “10 2018 108 991.0” makes no mention of using a grid for a virtual arrangement and no mention of using a 3D scanner.  Thus, the claims in the present invention are largely not supported by this foreign priority document.  The features of the claims in the present invention appear to have their earliest support relating to the PCT application that was filed on Apr 16, 2019.  Thus, these claim features are being examined with an earliest effective filing date of Apr 16, 2019.  



Claim Objections
	Claims 1-10 are objected to because of the following informalities: In claim 1, in the 3rd to last line, the word “at” is repeated twice in row, e.g. where it states “in the room at at least one”.  Claims 2-10 are objected to because these claims are dependent upon claim 1 and thus inherit the same issue.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 7, towards the end of the last line, the phrase "for example" (or “e.g.”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, towards the end of the last line, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elmekies (Pub No. US 2017/0069142 A1) in view of Bascle et al. (Pub No. US 2002/0107674 A1) in further view of Ambrus et al. (Pub No. US 2016/0179336 A1).


As per claim 1, Elmekies teaches the claimed:
1. A method of arranging one or more functional elements in a room (in the middle of [0018] “… Once this is done, it becomes possible for a user to ‘place’ objects, or painting surfaces in the correct perspective. That is, a user can select a representation of an object, such as a chair, from a data store of such representations and have it selectively placed in the virtual room”), characterized comprising the steps: 
a) three-dimensional acquisition of the room or of part of the room by means of a scanner ([0035] “In one embodiment, as the user uses a camera, such as one on a mobile smart phone, to scan a room, the actual view of the room is replaced with the virtual room, potentially inclusive of grid lines and edges as shown in FIG. 2, as well as furnishings and coverings, and as the user scans the room, the image appearing on the screen is delivered in synch with the movement of the camera”); 
b) definition of a grid of the room based on the acquisition in accordance with step a) ([0033] “Once the room is characterized (that is, a ‘virtual’ room is understood to exist with particular dimensions), items such as furnishings, flooring, paint, and so on can be placed in the virtual room. The present invention uses a photo or video feed to create a virtual 3D room made up of wall, floor and ceiling surfaces. These surfaces are ‘matched’ to the photo/video input (see above) for assurance of consistency … as the user uses a camera, such as one on a mobile smart phone, to scan a room, the actual view of the room is replaced with the virtual room, potentially inclusive of grid lines and edges as shown in FIG. 2, and as the user scans the room, the image appearing on the screen is delivered in synch with the movement of the camera”); 
c) definition of grid points of the room in the grid prepared in accordance with step b) (This is shown in figure 2 where the series of grid lines make up grid points where lines from the grid intersect); 
d) definition of at least one grid point of one or more functional elements ([0018] “The grid is beneficial to a user in later determining placement of objects as the grid separations are of defined distance in the actual room. The grid lines are adjustable to indicate a defined distance, e.g., grid lines can be placed so as to represent one foot (or some other distance) separation. The relative positioning of the virtual room and the display of a virtual camera is a goal. Once this is done, it becomes possible for a user to "place" objects, or painting surfaces in the correct perspective. That is, a user can select a representation of an object, such as a chair, from a data store of such representations and have it selectively placed in the virtual room”.  
In this instance, grid points are defined across the virtual room such that a functional element such as a chair object may also be placed with the grid lines).

Elmekies alone does not explicitly teach the remaining claim limitations.
However, Elmekies in combination with Bascle teaches the claimed:
(Bascle teaches this feature in figure 2 where the points of a couple of the functional elements such as furniture or other items in the room coincide with one or more grid points in the room.  Ambrus further re-enforces the concept of coinciding points in paragraph [0073] where virtual objects that are being manipulated by the user in their system may be snapped to a grid over the 3D space, e.g. please see Ambrus where they state: “[0074] Snapping against world grid--Object positions or edges can be snapped to a fixed-sized grid in the world”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an example where at least one point of the element or functional element in the room coincide with at least one grid point as taught by Bascle with the system of Elmekies in order to improve the ease of user in the interactive interface in Bascle.  For example, the interactive interface in Bascle allows a user to manipulate virtual furniture items within a room.  By having a corner of the furniture coincide with a grid point that visually and spatially allows the user to better understand how that furniture item is being positioned with respect to a given location along the floor within the virtual room.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the snap to grid feature to allow the points to coincide as taught by Ambrus with the system of Elmekies as modified by Bascle.  Ambrus provides a benefit with their grid snapping controls because this allows a user to more easily align a piece of furniture or other element in the room with the grid that is present in the room.


As per claim 4, Elmekies does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with Ambrus teaches the claimed:
4. The method in accordance with claim 1, wherein a grid dimension of the room is formed in dependence on the dimension(s) of the functional element or elements (As mentioned above for claim 1, Elmekies shows an example of a room grid in figure 2.  Elmekies is silent about calculating a grid dimension per se.  Please see Ambrus in [0074] where they refer to “… 1) an adaptive grid size based on carried object size, 2) varying the grid size based on nearby objects in the world”.  Thus, Ambrus teaches that the grid size (a dimension) may be adaptively adjusted) to be formed in dependence on the size of the functional element or elements (the size of the carried object or nearby objects in Ambrus)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the grid size (including a dimension) based on the size of the functional element or elements as taught by Ambrus with the system of Elmekies as modified by Bascle.  Ambrus teaches the advantage in [0074] where they state that this gives the user finer control over the placement of the object.


As per claim 6, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies in combination with Bascle and Ambrus teaches the claimed:
6. The method in accordance claim 1, characterized in wherein the grid point or points of the functional element or elements is/are disposed at one or more corners or edges of the functional element (Bascle teaches this feature in figure 2 where grid point or points of the functional element or elements is/are disposed at one or more corners or edges of the functional element towards the center of the room.  Ambrus further re-enforces the concept of coinciding points in paragraph [0073] where virtual objects that are being manipulated by the user in their system may be snapped to a grid over the 3D space, e.g. please see Ambrus where they state: “[0074] Snapping against world grid--Object positions or edges can be snapped to a fixed-sized grid in the world”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use have grid point or points of the functional element or elements is/are disposed at one or more corners or edges of the functional element as taught by Bascle and Ambrus with the system of Elmekies in order to allow the elements or functional elements to neatly align to the grid defined across the floor plain.  This aids in placement of objects along the floor plan because the grid helps provide visual and spatial cues as to the 3D position in which the elements or functional elements align to the placement grid.


As per claim 7, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies in combination with Bascle teaches the claimed:
7. The method in accordance with claim 1, wherein the grid point or points of the functional element or elements is/are disposed within the functional element, e.g. in a groove or the like (Bascle teaches this feature in figure 2 where the grid point or points of the functional element or elements is/are disposed within the functional element.  For example, in figure 2 towards the center of the room, it shows an elongated functional element placed along the floor where several grid points are disposed within the functional element along the floor plane).


As per claim 8, Elmekies teaches the claimed:
8. The method in accordance with claim 1, characterized in wherein the functional element is a furniture element ([0018] “… The grid is beneficial to a user in later determining placement of objects as the grid separations are of defined distance in the actual room … Once this is done, it becomes possible for a user to "place" objects, or painting surfaces in the correct perspective. That is, a user can select a representation of an object, such as a chair, from a data store of such representations and have it selectively placed in the virtual room” and in [0041] “1. Data Model: A model that includes both an intermediate model for translation of source data into system data, and a flexible system data model that supports a wide range of furniture, object and surface treatment models”).

As per claim 9, Elmekies teaches the claimed:
9. The method in accordance with one of the preceding claim 1, characterized in wherein the functional element is a furniture element or a functional element of a kitchen or of a living room or of a bathroom or of another room (Elmekies in [0018] teaches of the functional element being a chair, e.g. they state “… That is, a user can select a representation of an object, such as a chair, from a data store of such representations and have it selectively placed in the virtual room”.  Elmekies figures 2 and 3a-b shows that the room in a house is a living room or another room).



Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus and Dishno (Pub No. 2018/0225885 A1).

As per claim 2, Elmekies does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with Dishno teaches the claimed:
2. The method in accordance with claim 1, wherein a cut set is formed from the grid points of the room and the grid points of the functional element or elements (Dishno in paragraph [0089] teaches of a cut set as being made up of a design grid for a given room in a building where the room is defined with a larger building grid in paragraph [0088] of Dishno.  As mentioned above for claim 1, Elmekies in figure 2 and in [0018] and Bascle in figure 2 teaches that a grid for a room may have a set of grid points and grid points of the functional element or elements.  Thus, the claimed feature is taught when the set of grid points and grid points of the functional element or elements in Elmekies and Bascle are defined within the design grid for room as taught by Dishno).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cut set or design grid as taught by Dishno with the system of Elmekies as modified by Bascle and Ambrus in order to help divide up a large space such as a building into more manageable grid sections.  This is useful for a user who wants to only focus on one room or one portion of a room at a time for furniture placement.  Dishno later allows these room grids to be joined for planning a larger building (e.g. in [0088] of Dishno).  


As per claim 3, Elmekies does not explicitly teach the claimed limitations.
However, Elmekies, Bascle, and Ambrus in combination with Dishno teaches the claimed:
3. The method in accordance with claim 2, wherein the cut set of the grid points of the room and the grid points of the functional element or the elements each form a zero point for a further planning of the room so that a precise arrangement of any desired elements is possible at exactly the desired position in the room (Dishno in paragraph [0089] teaches this feature where the cut set or room grid has its origin of the grid as corresponding to the claimed “zero point”.  Dishno teaches of the claimed “zero point” in paragraph [0095] by teaching of defining a start point for each grid within their system, e.g. Dishno states “Each start point may be defined as the closest line end point to the top left corner of the screen or grid”.  This design grid allows for a precise arrangement of any desired elements at a desired position in the room, e.g. please see Dishno in [0089] “A ‘design grid’ may refer to a room grid that provides the ability to edit, add, and remove objects, walls, doors, windows, and/or other features. The design grid may include various edit tools. ‘Edit tools’ may refer to a collection of elements that may be used to edit, create, remove, append multimedia, color, and style structures and objects”.  Ambrus teaches of providing precise arrangement in [0074] where an adaptive grid size allows for more precise arrangement over fixed grids.
As mentioned above for claim 1, Elmekies in figure 2 and in [0018] and Bascle in figure 2 teaches that a grid for a room may have a set of grid points and grid points of the functional element or elements.  Thus, the claimed feature is taught when the set of grid points and grid points of the functional element or elements in Elmekies and Bascle are defined within the design grid for a room as taught by Dishno).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cut set or design grid as taught by Dishno with the system of Elmekies as modified by Bascle and Ambrus.  The motivation of claim 2 is incorporated herein.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the precise arrangement as taught by Ambrus with the system of Elmekies as modified by Bascle in order to give the user more fine control over the furniture and virtual object placement within the room.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus and Hong et al. (Pub No. US 2019/0250791 A1).

As per claim 5, Elmekies does not explicitly teach the claimed limitations.
However, Elmekies, Bascle and Ambrus in combination with Hong teaches the claimed:
5. The method in accordance with claim 4, characterized in wherein the grid dimension of the room is a whole number multiple or a whole number divisor of the dimension(s) of the functional element or elements (As mentioned above for claim 4, Ambrus teaches of allowing an adaptive grid size in paragraph [0074].  Hong teaches that the grid dimension of the room is a whole number multiple or a whole number divisor of the dimension(s) of the functional element or elements in figures 3-5.  For example, Hong defines a single 1x1 block as the minimum size that an element can be present within their virtual space in paragraph [0023] because all of the building blocks are defined with respect to the grid and grid lines present.  The grid that is defined for the room in Hong is a multiple of this single 1x1 block smallest element size).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the grid dimension of the room to be a whole number multiple or a whole number divisor of the dimension(s) of the functional element or elements as taught by Hong with the system of Elmekies as modified by Bascle and Ambrus.  This simplifies the placement of the objects within the grid since the grid for the room is defined with respect to the smallest size block (element) in Hong.  This may make it easier for the user to arrange and manipulate virtual elements in a 3D space for the user since the grid defines a set of discrete positions that the piece of furniture may be placed onto.  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus and Imamura et al. (Pub No. 2002/0032546 A1).

As per claim 10, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with Imamura teaches the claimed:
10. The method in accordance with claim 1, wherein the functional element is a table, a board, a work surface, a sink, a floor unit, a wall unit, a furniture island, and/or a technical appliance such as an oven (Please see Imamura in the transition from figure 14 to figure 15 where functional elements include a table.  Imamura in figures 31B-C shows an example of a work surface by including a desk).
	It would have been obvious to one of ordinary skill in the art before the effective filing 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571) 272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612